PER CURIAM.
The county court found, as a matter of fact, that petitioner waived its right to compel arbitration by engaging in discovery. See, e.g., Coral 97 Associates, Ltd. v. Chino Electric, Inc., 501 So.2d 69 (Fla. 3d DCA 1987). On appeal to the circuit court, petitioner failed to challenge the adequacy of the factual basis for the county court’s finding of waiver. We cannot say that the circuit court, acting in its review capacity, failed to afford petitioner procedural due process or failed to apply the correct law. Therefore, the petition for certiorari is DENIED. See Haines City Community Development v. Heggs, 658 So.2d 523 (Fla.1995).
BARFIELD, C.J., and JOANOS and KAHN, JJ., concur.